1                                                                       FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON


2
                                                               Aug 05, 2019
3                                                                  SEAN F. MCAVOY, CLERK




4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                 No.   4:19-CR-6018-EFS

7                             Plaintiff,

8                v.                            ORDER GRANTING MOTION FOR
                                               DISCLOSURE AND FOR
9                                              PROTECTIVE ORDER
     ROBERTO FLORES (01);
10   MICHELE MAGANA (02); JOSUE
     MEDINA-PEREZ (03); FRANCISCO
11   DELGADO(04); and ALFREDO ARCE-
     CAZARES (05),
12                        Defendants.

13

14         Before the Court is the Government’s Motion to Disclose Pre-Indictment

15   Pleadings for Discovery but not Unsealing and for Protective Order. ECF No. 137.

16   The Government acknowledges the disclosure of documents relating to this matter

17   is important to complete the Government’s obligation for discovery, however, the

18   Government contends that these documents should remain sealed in order to protect

19   the related ongoing investigations and alleviate safety concerns as to cooperating

20   witnesses and undercover agents. ECF No. 137. The Government also requests that

21   the Court prevent the Defendants from possessing or distributing copies of these

22




                                                                     Order— Page 1 of 3
1    documents. Id. Defendants Roberto Flores, Michele Magana, Josue Medina-Perez,

2    Francisco Delgado, and Alfredo Arce-Cazares have no objections. ECF No. 137.

3          The Court grants the Government’s motion. The Government is permitted to

4    disclose related Pre-Indictment Pleadings that are all currently sealed by the Court

5    (hereinafter “Protective Discovery”) to counsel for the above referenced Defendants’

6    pursuant to its discovery obligations: such applications, orders, and warrants shall

7    otherwise remain sealed by the Court. The parties may seek relief from this Order

8    for good cause shown.

9          IT IS HEREBY ORDERED:

10         1.     The Government’s Motion to Disclose Pre-Indictment Pleadings for

11                Discovery But Not Unsealing and for Protective Order, ECF No. 137, is

12                GRANTED.

13         2.     The Government’s Motion to Expedite Hearing, ECF No. 138, is

14                GRANTED.

15         3.     The Government will provide discovery materials (including Protective

16                Discovery) on an on-going basis to defense counsel;

17         4.     Defense counsel may possess but not copy (excluding the production of

18                necessary working copies) the discovery materials, including sealed

19                documents;

20         5.     Defense counsel may show to, and discuss with the Defendants the

21                discovery material, including sealed documents;

22




                                                                        Order— Page 2 of 3
1          6.     Defense counsel shall not provide original or copies of discovery

2                 materials directly to the Defendants;

3          7.     Defense counsel shall not otherwise provide originals or copies of the

4                 discovery material to any other person, including subsequently

5                 appointed or retained defense counsel, but excluding any staff of defense

6                 counsel or investigator and/or expert engaged by defense counsel, who

7                 will also be bound by the terms and conditions of the protective order;

8          8.     The Government and defense counsel may reference the existence and

9                 content of sealed discovery material in open and closed court

10                proceedings relevant to this cause. Any reference to the content of the

11                Protected Discovery shall be filed under seal, until further order of the

12                Court.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to counsel.

15         DATED this 5th day of August 2019.

16

17                                    s/Edward F. Shea

18                                   EDWARD F. SHEA
                             Senior United States District Judge
19

20

21

22




                                                                      Order— Page 3 of 3
